Exhibit 10.5


KEANE GROUP, INC.
EQUITY AND INCENTIVE AWARD PLAN
NON-QUALIFIED STOCK OPTION AWARD AGREEMENT
This Non-Qualified Stock Option Award Agreement (this “Agreement”) is made and
entered into as of [●], 20[●] (the “Grant Date”), by and between Keane Group,
Inc., a Delaware corporation (the “Company”), and [●] (the “Participant”).
Capitalized terms not otherwise defined herein or in Appendix A shall have the
meanings provided in the Keane Group, Inc. Equity and Incentive Award Plan (the
“Plan”).
W I T N E S S E T H:
WHEREAS, the Company maintains the Plan; and
WHEREAS, the Company desires to grant options to purchase shares of the Common
Stock of the Company to the Participant pursuant to the terms of the Plan and
the terms set forth herein;
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:
1.Grant. Subject to the conditions set forth in the Plan and this Agreement, the
Company grants to the Participant an Option to purchase [●] shares of Common
Stock at a price per share of $[●] (the “Option Price”). The Option is intended
to be a Non-Qualified Stock Option.
2.    Vesting.
(a)    The Participant shall become vested in the Option, in installments, on
the dates indicated in the following table (the “Vesting Dates”):
Vesting Date
Percentage of
Vested Options
[●], 20[●]
33.33%
[●], 20[●]
33.33%
[●], 20[●]
33.34%



(b)    In the event of the Participant’s Termination (x) by the Company without
Cause (other than as a result of death or Disability) or (y) by the Participant
for Good Reason, in either case: (i) if such Termination occurs within the
twelve (12) month period following a Change in Control (a “CIC Period”), then
upon the date of such Termination the Participant shall become one hundred
percent (100%) vested in the entire Option upon the date of such Termination,
and (ii) if such termination occurs other than within a CIC Period, then upon
the date of such Termination the Participant shall become vested in the portion
of the


1



--------------------------------------------------------------------------------




Option that would have become vested had the Participant remained employed for a
period of twelve (12) month following the date of Termination..
(c)    In the event of the Participant’s Termination (i) due to the
Participant's death or (ii) by the Company due to the Participant's Disability,
the Participant shall become vested in the portion of the Option that would have
become vested had the Participant remained employed for a period of twelve (12)
month following the date of Termination.
(d)    Except as otherwise provided in this Agreement, upon the Participant’s
Termination for any reason, the portion of the Option in which the Participant
has not become vested shall be cancelled, and forfeited by the Participant,
without consideration.
(e)    Notwithstanding any provision of this Agreement to the contrary, upon the
Participant’s Termination by the Company for Cause, the entire Option, including
any portion in which the Participant had previously become vested, shall be
cancelled, expire and be forfeited by the Participant, without consideration.
3.    Exercise. To the extent that the Option has become vested, such vested
portion of the Option may thereafter be exercised by the Participant, in whole
or in part, prior to the expiration of the Option as provided herein with
respect to that percentage of the total number of shares of Common Stock subject
to the Option. The vested portion of the Option may be exercised by delivering a
written notice of exercise to the Secretary of the Company at his or her
principal office; provided that the Option may be exercised with respect to
whole shares of Common Stock only. Such notice shall specify the number of
shares of Common Stock for which the Option is being exercised and shall be
accompanied by payment in full of the Option Price. The payment of the Option
Price shall be made by the Participant in cash or such other payment method
approved by the Committee.
4.    Term. The term of the Option shall expire on the six (6) year anniversary
of the Grant Date (the “Expiration Date”), subject to earlier termination in the
event of the Participant’s Termination in accordance with Section 5. Upon the
Expiration Date, the Option shall be cancelled, and forfeited by, the
Participant without consideration.
5.    Termination. To the extent vested at the time of the Participant’s
Termination, the Option shall remain exercisable as follows:
(a)    In the event of the Participant’s Termination by reason of death or
Disability, the Option shall remain exercisable until it expires on the earlier
of (i) one hundred eighty (180) days from the date of such Termination or (ii)
the Expiration Date.
(b)    In the event of the Participant’s Termination (x) by the Company without
Cause (other than by reason of death or Disability) or (y) voluntarily by the
Participant for any reason, the vested portion of the Option shall remain
exercisable until it expires on the earlier of (i) ninety (90) days from the
date of such Termination or (ii) the Expiration Date.


2



--------------------------------------------------------------------------------




Following the expiration of the Option, the unexercised portion of the Option
shall be cancelled, and forfeited by the Participant, without consideration.
6.    Stockholder Rights. The Participant shall not have any voting rights,
rights to dividends or other rights of a stockholder with respect to shares of
Common Stock subject to an Option until the Participant has given written notice
of exercise of the Option, paid in full the Option Price for such shares of
Common Stock and, if applicable, has satisfied any other conditions imposed by
the Committee.
7.    Transferability. Except as permitted by the Committee, in its sole
discretion, the Option may not be assigned, alienated, pledged, attached, sold
or otherwise transferred or encumbered by the Participant other than by will or
by the laws of descent and distribution or, subject to the consent of the
Committee, pursuant to a DRO, unless and until the Option has been exercised and
the shares of Common Stock underlying the Option have been issued, and all
restrictions applicable to such shares have lapsed, and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company; provided that the designation of
a beneficiary shall not constitute an assignment, alienation, pledge,
attachment, sale, transfer or encumbrance. During the lifetime of the
Participant, only the Participant may exercise the Option granted to the
Participant under this Agreement and the Plan, unless it has been disposed of
pursuant to a DRO or has been transferred to a Permitted Transferee.
8.    Taxes. The Participant has reviewed with his or her own tax advisors the
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement. The Participant is relying solely
on such advisors and not on any statements or representations of the Company or
any of its agents. The Participant understands that the Participant (and not the
Company) shall be responsible for the Participant’s own tax liability that may
arise as a result of this investment or the transactions contemplated by this
Agreement. In accordance with the terms of the Plan, the Participant may elect
to satisfy any applicable tax withholding obligations arising from the exercise
of the Option by having the Company withhold a portion of the shares of Common
Stock to be issued to the Participant upon exercise of the Option or by
delivering to the Company vested shares of Common Stock owned by the
Participant, that in either case have a Fair Market Value equal to the sums
required to be withheld; provided that, the number of shares of Common Stock
which may be withheld in order to satisfy the Participant’s federal, state,
local and foreign income and payroll tax liabilities hereunder shall be limited
to the number of shares of Common Stock which have a Fair Market Value on the
date of withholding equal to the aggregate amount of such tax liabilities based
on the minimum statutory withholding rates for federal, state, local and foreign
income tax and payroll tax purposes that are applicable to such supplemental
taxable income.
9.    Incorporation by Reference. The terms and provisions of the Plan are
incorporated herein by reference, and the Participant hereby acknowledges
receiving a copy of the Plan and represents that the Participant is familiar
with the terms and provisions thereof. The Participant accepts this Award
subject to all of the terms and conditions of the Plan. In the event


3



--------------------------------------------------------------------------------




of a conflict or inconsistency between the terms of the Plan and the terms of
this Agreement, the Plan shall govern and control.
10.    Securities Laws and Representations. The Participant acknowledges that
the Plan is intended to conform to the extent necessary with all applicable
federal, state and foreign securities laws (including the Securities Act and the
Exchange Act) and any and all regulations and rules promulgated thereunder by
the Securities and Exchange Commission or any other governmental regulatory
body. Notwithstanding anything herein to the contrary, the Plan shall be
administered, and the shares are to be issued, only in such a manner as to
conform to such laws, rules and regulations. To the extent permitted by
applicable law, the Plan and this Agreement shall be deemed amended to the
extent necessary to conform to such laws, rules and regulations. Without
limiting the foregoing, the Option is being granted to the Participant, upon
exercise of the Option any shares of Common Stock will be issued to the
Participant, and this Agreement is being made by the Company in reliance upon
the following express representations and warranties of the Participant. The
Participant acknowledges, represents and warrants that:
(a)    The Participant has been advised that the Participant may be an
“affiliate” within the meaning of Rule 144 under the Securities Act of 1933 (the
“Securities Act”) and in this connection the Company is relying in part on the
Participant’s representations set forth in this Section;
(b)    Any shares of Common Stock issued to the Participant upon exercise of the
Option must be held indefinitely by the Participant unless (i) an exemption from
the registration requirements of the Securities Act is available for the resale
of such shares of Common Stock or (ii) the Company files an additional
registration statement (or a “re-offer prospectus”) with regard to the resale of
such shares of Common Stock and the Company is under no obligation to continue
in effect a Form S-8 Registration Statement or to otherwise register the resale
of such shares of Common Stock (or to file a “re-offer prospectus”); and
(c)    The exemption from registration under Rule 144 will not be available
under current law unless (i) a public trading market then exists for the Common
Stock, (ii) adequate information concerning the Company is then available to the
public, and (iii) other terms and conditions of Rule 144 or any exemption
therefrom are complied with, and that any sale of shares of Common Stock issued
to the Participant upon exercise of the Option may be made only in limited
amounts in accordance with, such terms and conditions.
11.    Captions. The captions in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning of terms contained
herein.
12.    Entire Agreement. This Agreement together with the Plan, as either of the
foregoing may be amended or supplemented in accordance with their terms,
constitutes the entire agreement and understanding of the parties hereto with
respect to the subject matter contained herein and therein, and supersedes all
prior communications, representations and negotiations in respect thereto.


4



--------------------------------------------------------------------------------




13.    Successors and Assigns. The terms of this Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective heirs,
successors and permitted assigns. The Participant may not assign any of the
rights or obligations under this Agreement without the prior written consent of
the Company. The Company may assign its rights and obligations to another entity
which will succeed to all or substantially all of the assets and business of the
Company.
14.    Amendments and Waivers. Subject to the provisions of the Plan, the
provisions of this Agreement may not be amended, modified, supplemented or
terminated, and waivers or consents to departures from the provisions hereof may
not be given, without the written consent of each of the parties hereto.
15.    Severability. In the event that any provision of this Agreement shall be
held illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining parts of this Agreement, and this Agreement shall be
construed and enforced as if the illegal or invalid provision had not been
included.
16.    Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall constitute an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
17.    Notices. Any notice required to be given or delivered to the Company
under the terms of the Plan or this Agreement shall be in writing and addressed
to the General Counsel and the Secretary of the Company at its principal
corporate offices. Any notice required to be given or delivered to the
Participant shall be in writing and addressed to the Participant at the address
listed in the Company’s personnel files or to such other address as the
Participant may designate in writing from time to time to the Company. All
notices shall be deemed to have been given or delivered upon: personal delivery,
three days after deposit in the United States mail by certified or registered
mail (return receipt requested), one business day after deposit with any return
receipt express courier (prepaid), or one business day after transmission by
facsimile.
18.    Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware, without giving
effect to any choice of law provision or rule (whether of the State of Delaware
or any other jurisdiction) that would cause the laws of any jurisdiction other
than the State of Delaware to be applied.
19.    Consent to Jurisdiction. Each of the parties hereto hereby irrevocably
and unconditionally agrees that any action, suit or proceeding, at law or
equity, arising out of or relating to the Plan, this Agreement or any agreements
or transactions contemplated hereby shall only be brought in any federal court
of the Southern District of Texas or any state court located in Harris County,
State of Texas, and hereby irrevocably and unconditionally expressly submits to
the personal jurisdiction and venue of such courts for the purposes thereof and
hereby irrevocably and unconditionally waives (by way of motion, as a defense or
otherwise) any and all jurisdictional, venue and convenience objections or
defenses that such party may have in such action, suit or proceeding. Each party
hereby irrevocably and unconditionally consents to the service of process of any
of the aforementioned courts.


5



--------------------------------------------------------------------------------




20.    Waiver of Jury Trial. THE PARTIES HERETO HEREBY WAIVE, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY LITIGATION IN ANY COURT WITH
RESPECT TO, IN CONNECTION WITH, OR ARISING OUT OF THIS AGREEMENT OR THE
VALIDITY, INTERPRETATION OR ENFORCEMENT HEREOF. THE PARTIES HERETO AGREE THAT
THIS SECTION IS A SPECIFIC AND MATERIAL ASPECT OF THIS AGREEMENT AND WOULD NOT
ENTER INTO THIS AGREEMENT IF THIS SECTION WERE NOT PART OF THIS AGREEMENT.
21.    No Employment Rights. The Participant understands and agrees that this
Agreement does not impact in any way the right of the Company or its
Subsidiaries to terminate or change the terms of the employment of the
Participant at any time for any reason whatsoever, with or without cause, nor
confer upon any right to continue in the employ of the Company or any of its
Subsidiaries.
22.    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if the Participant is subject to
Section 16 of the Exchange Act, the Plan, the Option and this Agreement shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of
the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.
23.    Claw-Back Policy. The Option shall be subject to any claw-back policy
implemented by the Company.
[Signature page follows]




6



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
first date set forth above.
 
KEANE GROUP, INC.
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
PARTICIPANT
 
 
 
 
 
 
 
 
 
 
Name:
 









[Signature Page to Non-Qualified Stock Option Award Agreement]

--------------------------------------------------------------------------------





Appendix A
Definitions
For purposes of this Agreement, the following definitions shall apply.
“Cause” shall mean (i) in the event that the Participant is subject to a written
employment or similar individualized agreement with the Company and/or any of
its Subsidiaries that defines “cause” (or words with similar meaning), Cause
shall have the meaning set forth in such agreement, and (ii) in the event that
the Participant is not subject to a written employment or similar individualized
agreement with the Company and/or any of its Subsidiaries that defines “cause”
(or words with similar meaning), Cause shall mean (a) the Participant’s
indictment for, conviction of, or the entry of a plea of guilty or no contest
to, a felony or any other crime involving dishonesty, moral turpitude or theft;
(b) the Participant’s conduct in connection with the Participant’s duties or
responsibilities with the Company that is fraudulent, unlawful or grossly
negligent; (c) the Participant’s willful misconduct; (d) the Participant’s
contravention of specific lawful directions related to a material duty or
responsibility which is directed to be undertaken from the Board or the person
to whom the Participant reports; (e) the Participant’s material breach of the
Participant’s obligations under the Plan, this Agreement or any other agreement
between the Participant and the Company and its Subsidiaries; (f) any acts of
dishonesty by the Participant resulting or intending to result in personal gain
or enrichment at the expense of the Company, its Subsidiaries or Affiliates; or
(g) the Participant’s failure to comply with a material policy of the Company,
its Subsidiaries or Affiliates.
“Disability” shall mean a determination by the Company in accordance with
applicable law that as a result of a physical or mental injury or illness, the
Participant is unable to perform the essential functions of the Participant’s
job with or without reasonable accommodation for a period of (i) ninety (90)
consecutive days or (ii) one hundred twenty (120) days in any one (1) year
period.
“DRO” shall mean any judgment, decree or order which relates to marital property
rights of a spouse or former spouse and is made pursuant to applicable domestic
relations law (including community property law), as such term is further
described and used in the Plan.
“Good Reason” shall mean (i) in the event that the Participant is subject to a
written employment or similar individualized agreement with the Company and/or
any of its Subsidiaries that defines “good reason” (or words with similar
meaning), Good Reason shall have the meaning set forth in such agreement, and
(ii) in the event that the Participant is not subject to a written employment or
similar individualized agreement with the Company and/or any of its Subsidiaries
that defines “good reason” (or words with similar meaning), Good Reason shall
mean the occurrence of any of the following, without the Participant’s consent:
(a) a material diminution of the Participant’s title, duties or authority, or
(b) a material reduction in the Participant’s base salary. Any event shall cease
to constitute Good Reason unless within ninety (90) days after the Participant’s
knowledge of the occurrence of such event that constitutes Good Reason the
Participant has provided the Company with at least thirty (30) days’ written
notice setting forth in reasonable specificity the events or facts that
constitute Good Reason. If the Company timely cures the


A-1



--------------------------------------------------------------------------------




event giving rise to Good Reason for the Participant’s resignation, the notice
of termination shall become null and void.


A-2

